DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/038675 and claims 1-20 of Patent No. 10,616,189. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to essentially the same subject matter of receiving a message including a header, decrypting a symmetric key, decrypting an encrypted body, and forwarding the message to a recipient by re-encrypting the message and key.  These are all various combinations of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andoni (2015/0039889) in view of Teo et al. (US 2016/0134594).
Regarding claims 1, 8, and 15, Andoni teaches a method (and corresponding medium and system) comprising:
Receiving a message, the message including a header, an encrypted symmetric key, and an encrypted body (Receive an encrypted message and an encrypted message header including an encrypted session key ESK which is an encrypted version of the symmetric session key used to encrypt the message.  Message content (body) is encrypted with session key) – see [0019], [0045] – [0047] and [0070] – [0074].
Decrypting the encrypted symmetric key using a private key to generate a decrypted symmetric key (Session key decrypted with private key) – see [0048], [0061] and [0070] – [0074].
Decrypting the encrypted body using the decrypted symmetric key to generate a decrypted body (Unencrypted session key used to decrypt the message) – see [0048], [0061], and [0070] – [0074].
Displaying the decrypted body (Computing device can keep messages in journaling mailbox after successful processing.  This implies that they may be retrieved to be read at a later time) – see [0045] – [0047], [0070] – [0074], and [0068].
Andoni does not teach responding to a request to forward the message to a recipient by: re-encrypting the decrypted body by using the decrypted symmetric key, re-encrypting the decrypted symmetric key, and sending the header, the re-encrypted body, and the re-encrypted symmetric key to the recipient.
Teo teaches a known scenario where a server is arranged between two computing devices, a sender and a recipient, in a communication network. The sender encrypts a message using a symmetric key which is randomly generated. The sender then encrypts the symmetric key using the server's public key, and thereafter transmits a data package, comprising the encrypted message and symmetric key, to the server. The server decrypts the encrypted symmetric key using its own private key, after which the server then re-encrypts the symmetric key with the recipient's public key and the re-formatted data package is forwarded to the recipient. It will be appreciated that since the server has the symmetric key, the server is however then able to access the encrypted message. On receiving the data package, the recipient decrypts the encrypted symmetric key with its own private key to retrieve the symmetric key which is used to decrypt the encrypted message. For such a scenario, the server has a copy of the symmetric key and is able to decrypt the encrypted message for audit purposes or archival of the decrypted message – see [0002].
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni by re-encrypting the message and the symmetric key in order to storage and subsequent forwarding of messages, based on the beneficial teachings provided by Teo.  This would result in a secure system for forwarding messages.

Regarding claims 2, 9, and 16, Andoni teaches the receiving the message includes receiving an email message via an electronic network (Receiving encrypted email messages) – see [0065].

Regarding claims 3, 10, and 17, Andoni teaches storing the decrypted symmetric key in long-term storage (The computing device can keep the messages in the journaling mailboxes (long term storage) after successful processing.  Andoni does not explicitly teach that the “successful processing” is decryption.  However, the specification is directed to the decryption of messages when they are received.  Therefore, it is implied that the decryption is part of “successful processing”.  The message includes header including symmetric key, and body.  This implies that all message contents would be stored, as it does not contemplate deleting any part of the message) – see [0045] – [0047], and [0068].  

Regarding claims 4, 5, 11, 12, 18, and 19, Andoni teaches responding to a request to read the message by displaying the stored decrypted body (Computing device can keep messages in journaling mailbox after successful processing.  This implies that they may be retrieved to be read at a later time.  Since the message includes a header, the header could clearly also be displayed.  This is inherent, or at least obvious as it was well within the purview of the skilled artisan to display a header with a message) – see [0045] – [0047], [0070] – [0074], and [0068].

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andoni (2015/0039889) in view of Teo et al. (US 2016/0134594), and further in view of Drabo (US 2011/0117883).
The teachings of Andoni and Teo are relied upon for the reasons set forth above.
Regarding claims 6, 7, 13, 14, and 20, Andoni and Teo do not teach not storing or erasing the encrypted body after decrypting the encrypted body.
Drabo teaches a method wherein messages may be deleted (i.e., not stored) after decrypting the encrypted message – see claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the filed invention to modify the teachings provided by Andoni and Teo by deleting the encrypted message after decrypting the message, for the purpose of minimizing storage requirements, based on the beneficial teachings provided by Drabo.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495